Exhibit 10.3

[exhibit103charlesread_image1.gif][exhibit103charlesread_image2.gif]




December 10, 2014


Charles Read
3225 Oakmead Village Drive, M/S 1223
P.O. Box 58039
Santa Clara, CA 95052-8039
Re:    Equity Award Amendment
Dear Charles:
As you know, the strategic combination between Applied Materials, Inc.
(“Applied” or the “Company”) and Tokyo Electron Limited (the “Transaction”) is a
large and highly complex undertaking that may take a lengthy period of time to
complete. Your continued contributions as a part of Applied’s deep and talented
leadership team are critical to the Company in order to ensure the successful
closing of the Transaction and post-closing planning and integration, while
simultaneously leading the continued effective operations of Applied’s business.
With this agreement (the “Agreement”), Applied would like to recognize your
continuing dedication and provide further incentive for you to remain with
Applied through and beyond the Transaction. We are pleased to offer you the
changes to your equity award that are described below. In order to accept these
changes to your equity award, please sign and return this Agreement by the
deadline indicated below.
1.Change to Time-based Equity Awards. If the Transaction is completed, your
restricted stock unit award covering shares of Applied common stock (“Shares”)
that was granted on October 30, 2013 (the “Award”) will be amended to provide
that the unvested Shares that are scheduled to vest during calendar year 2015
will accelerate vesting as of the date three trading days prior to the Expected
Closing (as defined below). We refer to this change to the Award as the
“Acceleration Amendment” and the date that it takes effect as the “Acceleration
Amendment Date.” In order for the Acceleration Amendment to apply, your Award
must be outstanding as of the Acceleration Amendment Date and be expected to be
taxed under Section 4985 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Code Section 4985 tax will apply to your Award if, under Code
Section 4985, you are expected to be a “disqualified individual” of Applied when
the Transaction closes.



--------------------------------------------------------------------------------

Charles Read
December 10, 2014
Page 2





For purposes of this Agreement, (1) a “trading day” refers to any day on which
Applied common stock is traded on the NASDAQ Global Select Market, and (2) the
date the Transaction is expected to close (the “Expected Closing”) will be
determined solely in the discretion of the Chair of the Human Resources and
Compensation Committee of Applied’s Board of Directors (the “Chair”).
Please note that the Acceleration Amendment will not occur if for any reason the
Transaction is terminated without being completed. Whether you are expected to
be a disqualified individual for purposes of the first paragraph in this
Section 1 will be determined by the Chair, in his sole discretion. Your amended
Award will remain subject to all of the other terms and conditions in the
agreement and the plan under which the Award was granted.
2.Assignment. Upon or at any time after the closing of the Transaction, you may
become an employee of Applied’s parent entity or any of its subsidiaries.
Applied may assign this Agreement and its rights and obligations to Applied’s
parent entity or any other entity within the controlled group that includes
Applied and its parent.
3.Section 409A. The payments and benefits under this Agreement are intended to
be exempt from or otherwise comply with the requirements of Section 409A (as
defined below) so that none of the payments or benefits to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms in this Agreement will be interpreted to
be so exempt or otherwise comply with Section 409A. Each payment and benefit
under this Agreement is deemed to be a separate payment for Section 409A
purposes. You and Applied agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A. For
purposes of this Agreement, “Section 409A” means Section 409A of the Code, any
final regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time.
4.Tax Consequences. Applied makes no representations or warranties with respect
to the tax consequences of any payments or benefits provided under this
Agreement. You agree and understand that you are responsible for payment, if
any, of local, state, and/or federal taxes on the payments and benefits provided
under this Agreement and any penalties or assessments related to such taxes
(including but not limited to under Section 409A, Code Section 4985, and Code
Section 457A).
5.Severability. If any provision of this Agreement is held to be void, voidable,
unlawful or unenforceable, the remaining portions of this Agreement will remain
in full force and effect.



--------------------------------------------------------------------------------

Charles Read
December 10, 2014
Page 3



6.Arbitration of Disputes Relating to Agreement. Any dispute, controversy or
claim arising under or in connection with this Agreement, or the breach of this
Agreement, will be settled exclusively by arbitration in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA”) now
in effect, which are available online at http://www.adr.org/employment. Judgment
upon the award rendered by the Arbitrator(s) may be entered in any court having
jurisdiction of the matter. The arbitration will take place in Santa Clara
County, California, unless otherwise required by law or ordered by the AAA. The
Arbitrator will have full authority to award interim injunctive relief in
addition to any and all other appropriate remedies otherwise available to the
Arbitrator.
7.Governing Law. Unless otherwise governed by federal law, this Agreement will
be governed by and construed in accordance with the laws of the State of
California (except for its conflict of laws provisions).
8.Complete Agreement; Modifications. This Agreement contains the entire
agreement of the parties with respect to this subject matter, and supersedes all
prior and contemporaneous written and oral agreements, discussions,
negotiations, understandings or courses of conduct with respect to this subject
matter. This Agreement may not be modified or changed in any manner except by a
writing executed by you and a duly authorized executive officer of Applied. No
party is relying upon any other agreement, representation, statement, omission,
understanding or course of conduct which is not expressly set forth in this
Agreement. Headings used in this Agreement are for convenience only and will not
be used to interpret its substantive terms.
To accept this Agreement, please date and sign this letter below where indicated
and return it to Greg Lawler. If you do not accept this Agreement by
December 19, 2014, it will not become effective.
We greatly appreciate your many contributions to Applied and look forward to
your continued efforts towards the effective operations of Applied’s business,
successful closing of the Transaction and post-closing integration.
Sincerely,
/s/ Michael R. Splinter


Michael R. Splinter
Executive Chairman of the Board of Directors
Applied Materials, Inc.





--------------------------------------------------------------------------------

Charles Read
December 10, 2014
Page 4



By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I have read this
Agreement and understand its terms; that I enter into this Agreement knowingly
and voluntarily; and that I agree to and accept all of the terms set forth in
this Agreement.
Agreed and Accepted:


Dated: December 11, 2014
Charles Read
 
 
 
/s/ Charles Read




